Citation Nr: 1308082	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic arthritis. 

2.  Entitlement to service connection for a bilateral hip disorder. 

3.  Entitlement to service connection for bilateral leg fractures or a disorder of the right lower extremity or left lower extremity other than plantar fasciitis or numbness.  

4.  Entitlement to service connection for a back disorder (claimed as a lumbar spine condition). 

5.  Entitlement to service connection for a neck disorder (claimed as a cervical spine condition). 

6.  Entitlement to service connection for depression, to include sleep disturbance and insomnia. 


7.  Entitlement to service connection for a bilateral knee disorder. 

8.  Entitlement to service connection for numbness of the lower extremities. 

9.  Entitlement to service connection for numbness of the upper extremities. 

10.  Entitlement to a total rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions of the San Juan, Puerto Rico, Department of Veterans' Affairs (VA) Regional Office (RO), which denied the issues on appeal.  The Board Remanded the issues on appeal in June 2011.  

The Board notes that the Veteran's statements following his June 2008 claim that he "fractured both legs" reflect that the Veteran's claim is more accurately described as a claim that he sustained a fracture of either or both lower extremities, to include a fracture of either or both ankles, or a disorder of the lower extremities other than plantar fasciitis.  The Veteran previously sought service connection for a "leg condition" and was awarded service connection for arthralgia of each heel, since recharacterized as plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 


The Board received correspondence from the Veteran in July 2012.  In that correspondence, the Veteran seeks benefits for a child attending school and seeks recognition that one of his children is a helpless child.  The information submitted as to these claims is not relevant to the Veteran's claim for service connection addressed below.  The Board notes that the Veteran previously sought recognition for a child as a helpless child, but was advised that the RO could not process a claim for helpless child status until the child, who was then 13, turned 18.  The Veteran's claims for benefits for a child attending school and for recognition of a helpless child have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and these claims are referred to the AOJ for appropriate action.   

The Board notes that some of the clinical records attached to the Veteran's claims for benefits for school attendance and for a helpless child are in Spanish.  However, the name and age of the individual who is the subject of the records is clear, and translation of the documents into English before appellate review of the Veteran's claim for service connection for bilateral leg fractures is not required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated that he is treated by VA.  No VA treatment records have been associated with the claims file.  In that regard, on Remand, the RO/AOJ sent the Veteran a letter in June 2011 that, in pertinent part, asked him to identify any treatment that he had received at a VA facility.  He did not respond.  However, the existence of contemporaneous VA treatment records has since been established.  



Notably, the examiner who conducted an August 2011 VA examination indicated that he reviewed the Veteran's VA treatment records.  The examiner further noted that his opinions included consideration of facts in the VA treatment records.  Citation to some of those records were included in the examination report.  The Veteran's VA records, especially those reviewed by the VA examiner, must be associated with a file which may be reviewed by the Board, so that it may complete appellate review.  No VA treatment records are currently associated with claims file to include the virtual (electronic) file.

The Board notes that the Veteran has indicated that he received current VA treatment in Puerto Rico, and has indicated that he previously received VA treatment in the continental United States.  Afford the Veteran another opportunity to identify the VA facilities at which he has been treated.  However, as the record establishes that the Veteran has suffered head injury which affects his ability to recall, the available VA records should be reviewed to determine whether the records identify other VA treating facilities, even if the Veteran is unable to identify prior treatment locations.  

The claim for TDIU should be deferred until all other claims have been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify all VA facilities at which he may have been treated, including proximate to service.  Regardless as to whether or not he responds, review the VA records for references to prior treating facilities.  There are indicators that the Veteran receives or has received treatment through the San Juan VA Medical Center.  Request indicated VA records.  Any negative development should be included with the claims file.

2.  Afford the Veteran another opportunity to identify any non-VA provider who has treated him for a claimed disorder.  Request records from any identified provider.

3.  Afford the Veteran an opportunity to submit or identify any alternative evidence which might assist him to substantiate a claim, to include records from an employer, educational institution, pharmacy, insurance company, or the like. 

4.  Then, if any additional VA or non-VA records are obtained, return the claims file to the examiner who conducted the August 2011 VA general medical examination, if available, or similarly qualified reviewer.  Ask the reviewer/examiner to summarize relevant additional records obtained on Remand, and ask the reviewer/examiner whether the additional evidence changes any opinion.  In particular, the reviewer should be asked to summarize whether it is at least as likely as not (a 50 percent or greater probability) that any of the claimed disorders - chronic arthritis, a bilateral hip disorder, bilateral leg fractures or a disorder of the right lower extremity or left lower extremity other than plantar fasciitis or numbness, a low back disorder, a neck (cervical spine) disorder, a bilateral knee disorder, numbness of the lower extremities, or numbness of the upper extremities - was first manifested during, was incurred during, results from, or was aggravated during, the Veteran's service from 1973 to 1977, or is aggravated by a service-connected disability.

The reviewer/ examiner must provide a rationale for the opinions.  If an opinion cannot be provided without resort to mere speculation, the examiner should indicate this in the examination report and must provide a rationale for such conclusion.



5.  If any additional VA or non-VA records are obtained, Return the claims file to the examiner who conducted the August 2011 VA psychiatric examination, if available, or similarly qualified reviewer.  Ask the reviewer/examiner to summarize relevant additional records obtained on Remand, and ask the reviewer/examiner whether the additional evidence changes any opinion, and to summarize whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current psychiatric disorders, to include depression, sleep disturbance and insomnia, which was first manifested during, was incurred during, results from, or was aggravated during, the Veteran's service from 1973 to 1977, or is aggravated by a service-connected disability.

The reviewer/ examiner must provide a rationale for the opinions.  If an opinion cannot be provided without resort to mere speculation, the examiner should indicate this in the examination report and must provide a rationale for such conclusion.

6.  Then, readjudicate each claim on appeal, including the deferred claim for TDIU, after undertaking any indicted development of that claim.

7.  If any claim is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

